IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IRVIN C. PERKINS,                         : No. 400 WAL 2017
                                          :
                    Petitioner            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (ELLWOOD QUALITY STEELS             :
COMPANY),                                 :
                                          :
                    Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of March, 2018, the Petition for Allowance of Appeal is

DENIED.